     Case 1:20-cv-07113-RBK-AMD Document 20 Filed 09/08/20 Page 1 of 1 PageID: 121


                                                                                                       Michael N. Giacopelli
                                                                                                77 Water Street, Suite 2100
                                                                                                 New York, New York 10005
                                                                                       Michael.Giacopelli@lewisbrisbois.com
                                                                                                       Direct: 212.232.1361




     September 8, 2020                                                                                   File No. 44269.31




     VIA ECF

     Judge Robert B. Kugler
     United States District Court
     District of New Jersey
     Mitchell H. Cohen Building
     & U.S. Courthouse
     4th & Cooper Streets
     Camden, NJ 08101

              Re:       FAINMAN v. THE HOME DEPOT, INC., et al.
                        USDC/DNJ - Case No.1:20-cv-07113-RBK-AMD

     Dear Judge Kugler:

            Please accept this correspondence advising the Court that Home Depot will not be filing
     opposition papers as we do not challenge Plaintiff’s request for remand due to the newly added
     Defendants. We thank Plaintiff for withdrawing the request for attorneys’ fees from the motion (by letter
     dated September 8, 2020). Should the Court require a conference with the parties regarding the pending
     motion, we are available at Your Honor’s convenience.

                                                                Respectfully submitted,

                                                                Michael Giacopelli
                                                                Michael N. Giacopelli of
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

     MNG:MAP
     cc:  ALL PARTIES VIA ECF




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
     4829-5717-1146.1
